Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 15, 2022                                                                                     Bridget M. McCormack,
                                                                                                                 Chief Justice

  164507 & (23)                                                                                              Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  SHANE ANDERS,                                                                                         Elizabeth M. Welch,
           Plaintiff-Appellant,                                                                                       Justices

  v                                                                 SC: 164507
                                                                    COA: 361694
                                                                    Wayne CC: 22-006230-AW
  WAYNE COUNTY CLERK,
          Defendant-Appellee,
  and
  ADAM HOLLIER,
          Intervening Defendant-Appellee.

  _______________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal prior to decision by the Court of Appeals is treated as
  an application for leave to appeal the June 9, 2022 order of the Court of Appeals. The
  application is considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 15, 2022
         a0615
                                                                               Clerk